CSC OA NI Dn Wn F&F W NY

NO NO NO HN KN WH NHN NN NN KH KR FP RP FP FF KF PF Pe
oN OO MN BR WHO NHN KH DOD OO FN DA fF WY NY KF CO

 

wo

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, ) CR-16-08132-PCT-DLR
)
Plaintiff, )
) ORDER OF DETENTION
vs. )
)
Chavez Bo Henry, )
)
Defendant. )
)
)

 

Defendant appeared before this Court on a Petition for Revocation of Supervised
Release. The issue of detention was submitted to the Court. The Court considered the
Petition and file in determining whether defendant should be released on conditions set by
the Court.

The Court finds that defendant has failed to carry his burden of establishing that he
does not pose a serious flight risk or danger to any other person or to the community pursuant
to Rule 32.1(a)(6), Federal Rules of Criminal Procedure.

The Court concludes, by a preponderance of the evidence, that defendant is a serious
flight risk and that there is no condition or combination of conditions that will reasonably
assure his appearance at future proceedings.

The Court also concludes, by a preponderance of the evidence, that defendant is a
danger and that there is no condition or combination of conditions that will reasonably assure

the safety of the community.

 
Oo wea ANI HD nan FSF W WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IT IS THEREFORE ORDERED that defendant be detained pending further
proceedings.

DATED this 25th day of July, 2019

 

Honorable Michael D. Gordon for Michelle H. Burns
2 United States Magistrate Judge
Z

 
